Putnam, J.:
What the interpreter rendered to Orippen as plaintiff’s answers should have been received. (People v. Randazzio, 194 N. Y. 147; Wright v. Maseras, 56 Barb. 521; Commonwealth v. Vose, 157 Mass. 393; Wigm. Ev. §§ 667, 668, 812; Chamberlayne Ev. § 2612; Jones Ev. [2d. ed.] § 265.)
The contention that, in order to let in such testimony, there must be an express agency through personal selection- of the interpreter, or an authority implied from near relationship to the one being interpreted, is negatived by People v. Randazzio (supra), where the interpreter was a stranger to the prisoner, called in by the district attorney. Nor is it essential that the interpreter be himself produced as a witness. Plaintiff’s previous testimony as to what this interpreter had rendered into Polish as the terms of Orippen’s offer made admissible what, through that same medium, had been translated and communicated in English to Orippen.
The judgment and order should, therefore, be reversed and a new trial granted, costs to abide the event.
Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.